In this case appellant is charged by indictment in criminal district court No. 2 of Dallas County with the offense of murder and upon his trial was found guilty and his punishment fixed at five years in the penitentiary.
There appears but one bill of exceptions in the record and the court is without authority to consider same because it was filed too late in the trial court. On the 30th of October, 1917, the court made an order extending the time for filing the statement of facts and bills of exceptions for thirty days "from that date." This time expired on the 29th day of November and the bill of exceptions was filed November 30th, and it being too late this court cannot consider same.
No exception was taken to the charge of the court on the trial and but one special charge asked, which does not show from its content or anything connected therewith, whether it was presented to the court before or after the main charge or after the case was concluded. There was no bill of exceptions reserved to the failure of the trial court to give this charge from which we can get any such information and we cannot, therefore, consider the action of the trial court in refusing to give said special charge.
Various matters are complained of in the motion for new trial but as they are mostly with regard to the introduction of evidence and errors committed by the court on the trial, and none of them are brought to this court by proper bill of exceptions, the court therefore cannot consider same.
No reversible errors appearing in the record, the judgment of the lower court is affirmed.
Affirmed.
                          ON REHEARING.                          March, 1919.